 

of

 

 

3

 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) team oF Page lof 7°

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

Vv. (For Offenses Committed On or After November 1, 1987)

Ismael Martinez-Hernandez Case Number: 3:19-mj-24217

  

 

 

 

 

Craig Joseph Leff
Defendant's Aitornay re j | E D
REGISTRATION NO. 90921298
C,
THE DEFENDANT: wT 18 2019
KK} pleaded guilty to count(s) 1 of Complaint _ CLERK, U.S. DISTRICT COURT
HERN DISTRICT OF CALIFORN
L? was found guilty to count(s) BY BRN DISTRICT OF arate

 

 

after a plea of not guilty.
Accordingly; the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)

 

 

8.1325 ILLEGAL ENTRY (Misdemeanor) 1
LI The defendant has been found not guilty on count(s) |
LI Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
LIO

C] TIME SERVED x days

 

x] Assessment: $10 WAIVED [& Fine: WAIVED . ;

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the « court and
United States Attorney of any material change in the defendant $ economic circumstances. We.

Friday, October 18, 2019
Date of Imposition of Sentence

Received ah AN wy ) | AEE

DUSM HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | . | 3:19-mj-24217

 

 

 
